Citation Nr: 1100001	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for osteoarthritis of the 
cervical spine with muscle spasms.

5.  Entitlement to service connection for bilateral fifth distal 
interphalangeal joint osteoarthritis.

6.  Entitlement to service connection for bilateral tendonitis of 
the wrists.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1974 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
March 2003 and May 2005 rating decisions.

In the March 2003 rating decision, the RO, inter alia, denied 
service connection for depression, fibromyalgia, and IBS.  In 
February 2004, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2005, and 
reissued in August 2006, on the request of the Veteran due to an 
address change.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in September 
2006.  

In the May 2005 rating decision, the RO denied service connection 
for osteoarthritis of the cervical spine with muscle spasms, 
bilateral fifth distal interphalangeal joint osteoarthritis, and 
bilateral tendonitis of the wrists.  In April 2006, the Veteran 
filed an NOD.  An SOC was issued in March 2010.  The Veteran 
filed a substantive appeal (via a statement submitted in lieu of 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2010.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record. 

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and opinions by an appropriate psychiatrist or 
psychologist, and an appropriate physician, would be helpful in 
resolving the claims for service connection for depression and 
IBS. 

Regarding the claim for depression, VA and private medical 
records show current diagnoses of depression, depressive 
disorder, and anxiety.  Also, the available service treatment 
records indicate that in June 1974 the Veteran reported being 
treated by a physician for "emotional nervousness," that she 
was treated in August 1974 for "nervous tension resulting in 
fatigue," and that in April 1975 the Veteran was noted to be on 
medication for a "nervous problem."  Furthermore, the record 
reflects that the Veteran's service treatment records are 
incomplete, and that some such records are missing.  The Board is 
aware that in such cases, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this regard, the Veteran asserts that she received mental health 
treatment for depression in service, but that those records are 
missing.  

Regarding the claim for IBS, VA and private medical records show 
a current diagnosis of IBS.  Also, the available service 
treatment records indicate treatment for abdominal pain, nausea, 
and diarrhea of two weeks duration in October 1974, and treatment 
for lower abdominal cramping and diarrhea of two weeks duration, 
with a provisional diagnosis of enteritis, in June 1975.  
Furthermore, although the first diagnosis of IBS noted in the 
medical record is dated in September 1998, as reflected in a 
March 2006 private treatment record, the Veteran has reported a 
long history of problems with diarrhea, of more than 20 years.

The above-noted evidence suggests that Veteran may have current 
depression and/or IBS related to service.  However, the record 
includes no actual opinion addressing the medical relationship, 
if any, between either current disability and service.  Under 
these circumstances, the Board finds that medical opinions-based 
on full consideration of the Veteran's documented medical history 
and assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claims for service connection.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo a 
VA examination by an appropriate psychiatrist or psychologist for 
her claimed depression, and a VA examination by an appropriate 
physician for her claimed IBS, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of the 
claim for service connection for depression and/or IBS (as the 
original claim(s) will be considered on the basis of the evidence 
of record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination(s) sent to 
her by the pertinent VA medical facility.

The Board also notes that, pertinent to all of the claims on 
appeal, the record reflects that there may be outstanding 
relevant VA medical records.  In this regard, the Veteran 
reported in her initial May 1998 claim that she first began 
receiving VA treatment for psychiatric and other health problems 
at the VA Medical Center (VAMC) in Roseburg in 1980, and, during 
the June 2010 Board hearing, she again stated that, in 1980, she 
began receiving VA treatment in Roseburg for her health and 
depression issues.  The claims file currently includes treatment 
records from the Roseburg VAMC, beginning in January 1997.  
However, the claims file reflects that the RO requested such 
treatment records from the Roseburg VAMC beginning with the date 
of August 30, 1985.  There is no indication that any treatment 
records from the time period of 1980 to August 30, 1985, were 
ever requested, and no VA treatment records from that time period 
have been associated with the claims file.   

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
prior to arranging for the Veteran to undergo examination, the RO 
should obtain from the above-noted any records of treatment for 
the Veteran's claimed disabilities, from 1980 until August 30, 
1985, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Moreover, to ensure that all due process requirements are met, 
and that the record before each  examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal, 
explaining that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should inform the Veteran of the information and evidence 
necessary to substantiate her claims for service connection, and 
should specify what evidence VA will provide and what evidence 
the Veteran is to provide.  The RO should also ensure that its 
notice to the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective dates-
as appropriate.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Roseburg 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran's 
claimed disabilities (dated from 1980 to 
August 30, 1985).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
any claim(s) on appeal that is not currently 
of record.  

The RO should explain how to establish 
entitlement to service connection, as well as 
the evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited to 
above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate. 

The RO should also clearly explain to the 
Veteran that she has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
psychiatric examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the psychiatrist or 
psychologist designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify any 
current psychiatric disorder.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service.  

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the available service treatment 
records, including the June 1974 notation of 
the Veteran being treated by a physician for 
"emotional nervousness," treatment in 
August 1974 for "nervous tension resulting 
in fatigue," and the April 1975 notation of 
the Veteran being on medication for a 
"nervous problem."

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  Alao after all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly indicate whether 
the Veteran currently has IBS.  Then, with 
respect to any such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise medically related to 
service.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the available service treatment 
records, including the treatment for 
abdominal pain, nausea, and diarrhea of two 
weeks duration in October 1974, and the 
treatment for lower abdominal cramping and 
diarrhea of two weeks duration, with a 
provisional diagnosis of enteritis, in June 
1975.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MOMROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


